213 F.3d 1205 (9th Cir. 2000)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.RAYMUNDO MARTINEZ-VITELA, Defendant-Appellant.
No. 98-50440
FOR PUBLICATION UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Filed May 25, 2000

Before: Dorothy W. Nelson, Stephen Reinhardt, and Stephen S. Trott, Circuit Judges.

ORDER

1
Good cause appearing in the supporting documents, the motion filed by the American Immigration Lawyers Association to recall the mandate is hereby GRANTED. The mandate is recalled.


2
The opinion filed in this case on October 26, 1999, and appearing at 193 F.3d 1047 (9th Cir. 1999) is hereby withdrawn.


3
This case is ordered resubmitted for decision without further argument or briefing.